Citation Nr: 1123053	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  04-08 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), an anxiety disorder other than PTSD, a depressive disorder, a bipolar disorder, a mood disorder other than a depressive or bipolar disorder, an adjustment disorder, an impulse control disorder, and polysubstance dependence.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to December 1971 and from August 6, 1984, to March 31, 1987.  He was discharged from his second period of service under other than honorable conditions.  Hence, the character of the appellant's discharge from his second term of service bars any award of compensation based on any disability incurred or aggravated during that term.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In a March 2006 decision, the Board found that the Veteran's discharge from his second term of service was under dishonorable conditions and was a bar to certain VA benefits.  In March 2006 and February 2009, the Board remanded the claim of entitlement to service connection for PTSD for further development.

Since February 2009, the United States Court of Appeals for Veterans Claims (Court) has held that VA must consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In June 2010, the Board determined that the Veteran's claim is a broader claim for entitlement to a psychiatric disorder, to include PTSD and a depressive disorder, and it remanded the claim for further development.  

The issue of entitlement to a waiver of recovery of an overpayment in the amount of $13,382.00 has been raised by the record, but apparently has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.

2.  His claimed stressor that the commanding officer of the USS Whipple wanted to fire upon Russian navy ships during war game exercises is not corroborated by any credible supporting evidence.  

3.  The claimed stressor of witnessing a homicide in Honolulu, Hawaii on October 21, 1970, is inconsistent with evidence showing that the appellant's ship, the USS Whipple, did not arrive at Pearl Harbor until October 22, 1970, the day after the homicide.

4.  The claimant's statements regarding all of his in-service stressors are of no probative value and raise grave questions as to his credibility.

5.  The Veteran has not been diagnosed with PTSD based on an independently verified in-service stressor.

6.  A psychosis was not compensably disabling within a year of the Veteran's separation from his first period of active duty.

7.  The preponderance of competent and credible evidence show no nexus between a post-service diagnoses of a depressive disorder, a bipolar disorder, a mood disorder other than a depressive or bipolar disorder, an anxiety disorder other than PTSD, or an impulse control disorder, and service.

8.  The appellant's polysubstance dependence, to include disorders related to cocaine, alcohol, marijuana, and nicotine abuse, was not in the line of duty.

9.  Service connection is not in effect for posttraumatic stress disorder.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, an anxiety disorder other than PTSD, a depressive disorder, a bipolar disorder, a mood disorder other than a depressive or bipolar disorder, an adjustment disorder, and an impulse control disorder, was not incurred in or aggravated by service; and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2010); 75 Fed. Reg. 39852 (July 12, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)) .
2.  The criteria for entitlement to service connection for polysubstance dependence, to include disorders related to cocaine, alcohol, marijuana, and nicotine, have not been met.  38 U.S.C.A. §§ 105, 1103, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(n), 3.102, 3.159, 3.300, 3.301, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2002, May 2004, February and July 2007, February 2008, and August 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA provided notice of how disability evaluations and effective dates are assigned in February 2007.  The claim was most recently readjudicated in February 2011.  The RO provided notice of the regulation regarding a PTSD claim based on an in-service stressor claimed by a veteran that is related to a fear of hostile military or terrorist activity in a February 2011 supplemental statement of the case.  

The December 2010 VA examiner diagnosed PTSD with secondary depression, anxiety, and extensive polysubstance abuse in full sustained remission.  Although the RO did not give the Veteran notice of what evidence is needed to substantiate and complete a claim of entitlement to secondary service connection, and while the RO did not consider his claim of entitlement to service connection for a psychiatric disorder on a secondary basis, as discussed below, the claim of entitlement to service connection for posttraumatic stress disorder is being denied.  Therefore, there is no basis in the law to grant entitlement to secondary service connection, and there was no prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.  The RO obtained the Veteran's service and personnel treatment records, VA treatment records, and Social Security Administration records.  Pursuant to the March 2006 remand, the RO requested that the appellant identify all treatment regarding his PTSD claim, and advised him to submit a statement from Mr. [redacted] regarding the homicide in Hawaii.  Pursuant to the February 2009 and June 2010 remands, VA attempted to verify the claimant's stressors with the United States Army and Joint Services Records Research Center (JSRRC), and the Naval Historical Center.  VA obtained deck logs and command histories for the USS Whipple.  Pursuant to the June 2010 remand, VA obtained treatment records from the Stockton, California, VA clinic from January 2000 to July 2001, and afforded the Veteran a VA examination.

There is not a scintilla of evidence that any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication.
 
Governing law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Psychosis

Certain chronic disabilities, such as a psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

PTSD

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, an appellant's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  In such cases, the record must contain service records or other credible evidence that supports and does not contradict a claimant's testimony.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994). Furthermore, an opinion by a medical health professional based on post-service examination of a veteran cannot be used to establish the occurrence of a stressor.  See Moreau, 9 Vet. App. at 395-96. 
 
The provisions of 38 U.S.C.A. § 1154(b) require that an appellant have actually participated in combat with the enemy, meaning participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  It does not apply to claimants who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC No. 12-99, pp. 2-3 (Oct. 18, 1999), 65 Fed. Reg. 6,257 (2000).
 
If a stressor claimed by a veteran is related to that claimant's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the claimant's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a claimant experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the claimant's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39852 (to be codified at 38 C.F.R. § 3.304(f)(3)). 

Secondary service connection 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Alcohol and drug use

No compensation shall be paid if the disability resulting from injury or disease in service is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110.  Direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  38 C.F.R. § 3.301.

The simple drinking of alcoholic beverage is not of itself willful misconduct.  However, the deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  Organic diseases and disabilities which are a secondary result of the chronic use of alcohol as a beverage, whether out of compulsion or otherwise, will not be considered of willful misconduct origin.  38 C.F.R. § 3.301(C)(2).

An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).

Nicotine dependence

The provisions of 38 U.S.C.A. § 1103 (West 2002) prohibit service connecting a disability as a result of disease or injury attributable to the use of tobacco products during a veteran's active service.  By its terms, 38 U.S.C.A. § 1103 is applicable to claims filed after June 9, 1998.  See 38 C.F.R. § 3.300.  As this claim was presented after June 9, 1998, 38 U.S.C.A. § 1103 must be applied in this case.


Analysis

A November 2006 VA treatment record reflects that the Veteran reported that he was a Vietnam veteran who served in active combat.  More specifically, the appellant claims that between November 8, and 18, 1971, there was talk that the commanding officer of the USS Whipple wanted to fire upon Russian navy ships during war game exercises.  The claimant has not alleged any other potentially combat-related stressors from his first period of service.  While the claimant does allege stressors which purportedly occurred during his second period of service they cannot be considered because the Veteran's discharge from his second term of service was under dishonorable conditions.  Hence, the character of his service during that term is a bar to certain VA benefits to include receipt of compensation benefits.

The first matter is to determine whether the Veteran engaged in combat with the enemy.   The appellant served on the USS Whipple from September 1970 to November 1971.  The command histories for that ship from 1970 and 1971 show that it did not serve off the shores of Vietnam during the claimant's period of service.  Indeed, the USS Whipple did not serve in the Gulf of Tonkin until 1972.  

The 1971 command history and ship deck logs reflect that the USS Whipple participated in a large Southeast Asia Treaty Organization anti-submarine exercise between November 8, and 18, 1971.  There is no evidence that the commanding officer of the Whipple wanted to fire upon Russian navy ships during that exercise.  The claimant did not receive any awards or decorations reflective of any participation in combat.  Evidence from official sources does not corroborate in any way, shape or form that the Veteran's claimed stressor actually occurred.  Indeed, the claimant's reported history raises profound questions about his credibility.

The only indication of "combat participation" is found in the Veteran's own statements.  The appellant's statements are outweighed by the lack of objective evidence documenting service in combat. See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  Further, in light of the contemporaneously prepared command history and deck logs from the Whipple, the claimant's statements regarding his in-service stressors are of minimal probative value, particularly when it is noted that they were only presented after the appellant began to pursue a claim of entitlement to monetary benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  The Board therefore concludes that combat status has not been demonstrated in this case.  

The appellant's claimed stressor that the commanding officer of the USS Whipple wanted to fire upon Russian navy ships during war game exercises is not verified by any independently corroborated evidence.  Simply put his lay statements alone do not establish the occurrence of the claimed in-service stressor.  Moreau, Doran.

Turning to the Veteran's claim that he witnessed a murder in Honolulu, Hawaii, on October 21, 1970, the 1970 command history for the USS Whipple states that the vessel did not arrive at Pearl Harbor until October 22, 1970, the day after the homicide.  The appellant was attached to the Whipple on October 21.  Hence, his statements and testimony are outweighed by objective evidence indicating he was not in Hawaii on the date of the murder.  Therefore, the appellant could not have witnessed this murder and the Board finds him incredible.

As to the Veteran's other specific stressors from his first period of active duty, i.e., that the USS Whipple encountered 30-foot swells between October 1, and 13, 1970, and between November 8, and 18, 1971, the 1970 and 1971 command histories and deck logs do not corroborate the appellant's assertions.  

While VA treatment records, a March 2002 private treatment record, and a May 2002 statement from a VA doctor include a diagnoses of "military-related" PTSD, any such diagnosis is not based upon any independently-verified in-service stressor.  Because the diagnosis of PTSD is based on an unconfirmed stressor, service connection for PTSD cannot be granted.  38 C.F.R. § 3.304(f). 

As for the December 2010 VA examiner's diagnosis of PTSD with secondary depression, anxiety, and extensive polysubstance dependence, that examiner opined that it was at least as likely as not that the Veteran's military experiences of "being out to sea" aggravated an underlying anxiety disorder and that provides a nexus between his active service and his PTSD.  The examiner noted that all of his traumatic experiences (pre-military, military, and post-military stressors) have at least as likely as not contributed to his PTSD.  The examiner indicated that in addition to the above-mentioned stressors, for which there is no corroborating evidence, the appellant was afraid of drowning during service because he could not swim and because he witnessed the drowning deaths of five of his friends prior to service.   

A medical opinion cannot be rejected solely on the rationale that it was based on history given by the claimant without first testing credibility of the history on which it was based.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005). The Board, however, gives the opinion of the December 2010 VA examiner no weight because it was based on the appellant's history that, as discussed above, the Board finds incredible.  

Although the Veteran reported to a VA medical provider in December 2009 that prior to service he witnessed five of his friends drown and that he had a pre-service fear of drowning, his report of that stressor to a VA medical provider cannot be used to establish the occurrence of a stressor.  Moreau.  While two of the claimant's sisters reported that he could not swim, neither of them mentioned that he saw five of his friends drown.  Indeed, a June 2004 VA treatment record reflects that the Veteran reported that he had a good childhood.  Given that the Board has found the appellant incredible as to his witnessing a murder in Honolulu, Hawaii, the Board also finds incredible any assertion that the claimant witnessed five of his friends drown prior to service.  The Board must infer that if the appellant was truly afraid of the water as he now claims, it is doubtful that he would have chosen to enlist in the United States Navy, and it is doubtful that he would have successfully passed any basic swim qualification class and graduated from boot camp.  

Taken together, the evidence preponderates against finding that any alleged stressor actually occurred while on active duty.  The only evidence to the contrary comes from the Veteran and his sisters.  As noted above, the appellant's statements and testimony, and the statements of his sisters, by themselves, are not sufficient.  Absent credible corroborating evidence that a claimed in-service stressor actually occurred, the Veteran cannot meet the criteria for service connection for PTSD.  Accordingly, entitlement to service connection for PTSD is not warranted. 

Turning to the question of entitlement to service connection for a psychiatric disorder other than PTSD on a direct basis, VA treatment records shows diagnoses of an anxiety disorder other than PTSD, a depressive disorder, a bipolar disorder, a mood disorder other than a depressive or bipolar disorder, an adjustment disorder, and an impulse control disorder.  The Board has reviewed all of the evidence of record to include service treatment records, Social Security Administration records, VA treatment records, and the VA examination report.  Significantly, post-service treatment records and the examination report do not include any opinion linking any psychiatric disorder, other than PTSD, to service on a direct basis.  These records also do not reveal any competent evidence of a psychosis during service or a compensably disabling psychosis within a year of the Veteran's separation from active duty.  In fact, a review of the service treatment records, including the Veteran's December 1971 separation examination, reveals no finding or diagnosis of a chronic psychiatric disability. 

There is competent evidence that the Veteran now has psychiatric disorders, however, without competent and credible evidence linking any current disorder to service, the benefit sought on appeal cannot be granted. 

The medical evidence documents the Veteran's post-service polysubstance dependence, to include disorders related to cocaine, alcohol, marijuana, and nicotine abuse.  With regard to the diagnoses related to cocaine, alcohol, and marijuana, those disorders are not disabilities for which service connection can be granted.  38 U.S.C.A. § 1110.  As to nicotine dependence, since the Veteran's claim was filed after June 9, 1998 (it was filed in July 2001), service connection based on in-service use of tobacco products is precluded.  38 U.S.C.A. § 1103.  Hence, there is no competent evidence upon which a grant of service connection may be predicated.

Finally, entitlement to service connection for a psychiatric disorder cannot be granted as secondary to PTSD because entitlement to service connection for PTSD has been denied.

The claim is denied.
 
In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder, to include PTSD, an anxiety disorder other than PTSD, a depressive disorder, a bipolar disorder, a mood disorder other than a depressive or bipolar disorder, an adjustment disorder, an impulse control disorder, and polysubstance dependence, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


